United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1321
Issued: November 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2012 appellant filed a timely appeal of a March 15, 2012 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
this decision. Because more than 180 days elapsed from September 21, 2011, the date of the
most recent OWCP merit decision, to June 4, 2012, the Board lacks jurisdiction to review the
merits of the case.
ISSUE
The issue is whether appellant abandoned his request for a hearing, which was scheduled
for February 14, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 17, 2010 appellant, then a 54-year-old mail processing clerk, fell to the floor
and injured his lower back and left shoulder while in the performance of duty. OWCP accepted
his traumatic injury claim for back contusion and shoulder, upper arm and lumbar sprains and
later expanded it to include left rotator cuff tendinitis.2
OWCP referred appellant to Dr. Raju M. Vanapalli, a Board-certified orthopedic surgeon,
for a second opinion examination regarding the extent of his disability. In a May 17, 2011
report, Dr. Vanapalli reviewed the April 27, 2011 statement of accepted facts and medical file.
Following a physical examination of the left upper extremity and back, he determined that
appellant’s work-related injuries resolved. Dr. Vanapalli concluded that appellant was capable
of performing his regular employment without restrictions. By decision dated September 21,
2011, OWCP found Dr. Vanapalli’s opinion to constitute the weight of the evidence and
terminated appellant’s disability compensation effective September 25, 2011.
On October 16, 2011 appellant requested a telephonic hearing.
In a January 4, 2012 notice mailed to appellant’s address of record, an OWCP hearing
representative scheduled a telephonic hearing for 2:00 p.m. on February 14, 2012 and provided
the telephone number and pass code for accessing the proceeding. She further advised that
postponement would only be permitted if the hearing could be rescheduled on the same monthly
docket or if appellant furnished documentation showing nonelective hospitalization or the death
of a spouse, parent or child prevented his attendance.
On March 15, 2012 an OWCP hearing representative found that appellant failed to appear
at the hearing, did not contact OWCP prior or subsequent to the hearing to explain his
nonappearance and therefore abandoned his request.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.4 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.5

2

The foregoing information was incorporated into the April 27, 2011 statement of accepted facts.

3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See also Michelle R. Littlejohn, 42 ECAB 463 (1991).

2

A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing. Where good cause is shown for failure to appear at
the second scheduled hearing, review of the matter will proceed as a review of the written
record.6
Where it has been determined that a claimant has abandoned his or her request for a
hearing, OWCP’s Branch of Hearings and Review will issue a formal decision.7
ANALYSIS
OWCP’s Branch of Hearings and Review scheduled a telephonic hearing on
February 14, 2012. Written notice that provided the time of the hearing as well as the telephone
number and pass code needed to access the proceeding was properly addressed and duly mailed
on January 4, 2012.8 Appellant did not call at the appointed time and did not request another
hearing within 10 days of the scheduled hearing date. In view of these circumstances, OWCP
properly found that he abandoned his hearing request.
Appellant contends on appeal that he was entitled to a referee examination. The Board’s
jurisdiction, however, is limited to the question of whether he abandoned his hearing request.
CONCLUSION
The Board finds that appellant abandoned his request for a hearing.

6

20 C.F.R. § 10.622(f).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
8

See Newton D. Lashmett, 45 ECAB 181 (1993).

3

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

